UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7533


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVINA ATARA HYMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:16-cr-00010-RAJ-LRL-1; 4:18-
cv-00097-RAJ)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Travina Atara Hyman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travina Atara Hyman seeks to appeal the district court’s order dismissing as

untimely her 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Hyman has not

made the requisite showing. Accordingly, we deny Hyman’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             DISMISSED




                                             2